NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                              MAR 3 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
RICKY DULDULAO AGUILAR, AKA                      No.    17-70235
Ricky D. Aguilar,
                                                 Agency No. A038-466-570
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 3, 2020
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Petitioner Aguilar challenges the denial of his petitions for cancellation of

removal, withholding of removal, and deferred removal pursuant to the Convention

Against Torture. We review de novo all claims of legal or constitutional error,

including whether a particular conviction constitutes an aggravated felony, Diego



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
v. Sessions, 857 F.3d 1005, 1011 (9th Cir. 2017), and review factual findings for

substantial evidence, Brezilien v. Holder, 569 F.3d 403, 411 (9th Cir. 2009). We

hold that the BIA did not err in finding that Aguilar had been convicted of an

aggravated felony and we deny his petition for review.

      Under the categorical approach outlined in Diego, 857 F.3d at 1008–09,

Aguilar’s conviction under section 707-732(1)(b) of the Hawaii Revised Statutes

constitutes an aggravated felony as defined by 8 U.S.C. § 1101(a)(43)(A). Section

707-732 is divisible in that it sets out alternative elements as a means of defining

multiple separate crimes. Review of the statutory text and the admissible

conviction-related documents confirms that Aguilar was convicted of subsection

(1)(b). See Diego, 857 F.3d at 1009–10 (discussing the “modified categorical

approach”).

      The elements of section 707-732(1)(b) are as follows: (1) the defendant must

have subjected a minor to “sexual contact;” (2) the defendant must have done so

knowingly, or been “aware” that he was submitting the minor to sexual contact; (3)

the defendant must have been aware that the minor was not married to him; and (4)

the minor must have been younger than 14 at the time of the sexual contact. State

v. Arceo, 928 P.2d 843, 857 (Haw. 1996). We compare this state statute to the

federal generic definition of “sexual abuse of a minor,” see 8 U.S.C. §


                                           2
1143(a)(43)(A). If the state statute criminalizes a broader range of conduct than

the generic definition of the federal crime, the offense is not a categorical match,

and cannot constitute an aggravated felony. See Lopez-Valencia v. Lynch, 798

F.3d 863, 867–68 (9th Cir. 2015).

      There are two generic federal definitions of “sexual abuse of a minor.”

Diego, 857 F.3d at 1012. Under the relevant definition here, a state offense

qualifies as “sexual abuse of a minor” if “(1) the conduct prohibited by the criminal

statute is sexual, (2) the statute protects a minor, and (3) the statute requires

abuse.” Pelayo-Garcia v. Holder, 589 F.3d 1010, 1014 (9th Cir. 2009) (citing

United States v. Medina-Villa, 567 F.3d 507, 513 (9th Cir. 2009)). The second and

third prongs are undoubtedly satisfied here. The statute protects a minor because it

requires victims to be under the age of 14, and we have recognized that “sexual

conduct with a person under the age of 14 is per se abusive,” Diego, 857 F.3d at

1015 (citing United States v. Valencia-Barragan, 608 F.3d 1103, 1107 (9th Cir.

2010)).

      Aguilar’s argument primarily centers on the first prong, but we reject his

claim and hold that the conduct prohibited by section 707-732(1)(b) is sexual in

nature. While the statutory text would seem to permit conviction for the touching

of the intimate parts of another through the clothing without regard to the


                                            3
perpetrator’s sexual intent, the Hawaii Supreme Court has narrowed the reach of

the statute to ensure that the only conduct prohibited by the statute is sexual in

nature. See State v. Silver, 249 P.3d 1141, 1147–49 (Haw. 2011) (explaining that

“sexual contact” in Hawaii law is context-dependent and would not criminalize the

purely innocent touching of a minor’s “intimate parts”). Aguilar cannot point to a

“realistic probability, [as opposed to] a theoretical possibility, that the State would

apply its statute to conduct that falls outside the generic definition of a crime.”

Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007). Section 707-732(1)(b) is a

categorical match to the federal definition of “sexual abuse of a minor.” Aguilar’s

conviction thus constitutes an aggravated felony.1 The BIA properly denied

Aguilar’s petition for cancellation of removal, and we deny his petition for review

on this ground.

      Because the BIA properly found that Aguilar has been convicted of an

aggravated felony, we dismiss for lack of jurisdiction his claim that the BIA erred

in determining that he had committed a “particularly serious crime” that precludes

his application for withholding of removal. We lack jurisdiction over most claims


      1
        To the extent that Aguilar challenges the BIA’s determination that
Aguilar’s conviction also qualifies as a “crime of child abuse” under 8 U.S.C. §
1227(a)(2)(E)(i), that contention is moot; the fact that his conviction was properly
found to constitute a “sexual abuse of a minor” aggravated felony conviction is
sufficient to render him deportable. Id. § 1227(a)(2)(A)(iii).
                                            4
made in a petition for review of a final order of removal by a petitioner who is

removable as an aggravated felon. 8 U.S.C. § 1252(a)(2)(C). Aguilar makes no

colorable claim of legal or constitutional error sufficient to restore this Court’s

jurisdiction over his claims under section 1252(a)(2)(D). Aguilar’s claims amount

to a request for a “re-weighing of the factors involved in [the BIA’s] discretionary

determination,” Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir. 2012), which no

court has jurisdiction to undertake.

      We have jurisdiction to review the agency’s denial of Aguilar’s claim for

deferred removal pursuant to CAT because the BIA denied that relief on the merits,

see Edu v. Holder, 624 F.3d 1137, 1142 (9th Cir. 2010), but we deny Aguilar’s

petition for review. The BIA had substantial evidence to conclude that Aguilar

failed to show that he was likely to be tortured if removed and that any such torture

would be inflicted at the instigation of or with the consent or acquiescence of a

public official. See Eneh v. Holder, 601 F.3d 943, 946–47 (9th Cir. 2010) (citing 8

C.F.R. §§ 208.16(c)(2), 1208.18(a)(1)). Aguilar has been outside of the

Philippines for 35 years, and never suffered direct harm from the New People’s

Army (“NPA”). His father, the only member of the family who had ever been

directly threatened by the NPA, has safely returned to the Philippines on four

occasions. Any future harm to Aguilar is too speculative to constitute a colorable


                                           5
CAT claim. Further, evidence cited by the BIA suggests that the government

actively opposes the NPA. Cf. Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th Cir.

2003) (requiring that officials exhibit “willful blindness” to the torture of its

citizens).



PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN PART.




                                            6